Case 2:18-cv-11776-AJT-EAS ECF No. 89 filed 02/14/20   PageID.2570   Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JOHN DOE, an individual,

      Plaintiff,

vs.                                            Case No.: 18-cv-11776
                                               Hon. Arthur J. Tarnow
UNIVERSITY OF MICHIGAN, et al.,                Mag. Elizabeth A. Stafford

      Defendants.

DEBORAH GORDON LAW                       MILLER, CANFIELD, PADDOCK
Deborah L. Gordon (P27058)               AND STONE, P.L.C.
Elizabeth A. Marzotto Taylor (P82061)    Brian M. Schwartz (P69018)
Attorneys for Plaintiff                  Attorney for Defendants
33 Bloomfield Hills Parkway, Suite 220   150 West Jefferson, Suite 2500
Bloomfield Hills, Michigan 48304         Detroit, Michigan 48226
(248) 258-2500                           (313) 963-6420
dgordon@deborahgordonlaw.com             schwartzb@millercanfield.com
emarzottotaylor@deborahgordonlaw.com
                                         SAUL EWING ARNSTEIN &
                                         LEHR LLP
                                         Joshua W.B. Richards
                                         Amy L. Piccola
                                         Attorneys for Defendants
                                         1500 Market Street, 38th Floor
                                         Philadelphia, Pennsylvania 19102
                                         (215) 972-7737
                                         joshua.richards@saul.com
                                         amy.piccola@saul.com

  PLAINTIFF’S RESPONSE TO DEFENDANTS’ NOTICE OF INTENT TO
               RELY ON ADDITIONAL AUTHORITY
Case 2:18-cv-11776-AJT-EAS ECF No. 89 filed 02/14/20         PageID.2571     Page 2 of 4



      The unpublished case of Qiu v. Univ. of Cincinnati, 2020 WL 634036, at *5

(6th Cir. Feb. 11, 2020) is not instructive here. First, unlike in Qiu, it is undisputed

that Plaintiff’s complaint alleges that he was denied access to a constitutional

adjudication process. Qiu, 2020 WL 634036, at *5. Plaintiff specifically alleged in

his complaint that, “Defendants are intentionally refusing to provide Plaintiff due

process protections,” and “Defendants refuse to provide any student accused of a

violation of the Policy with the required due process.” ECF 47, ¶¶ 50-51. Second,

Plaintiff has never admitted, as Qiu did, that Defendants granted him the due

process he requested, or that which was required by law. Id.

      Third, there is nothing “speculative” about the record of Defendants’

constitutional violations in this case. It is undisputed that Defendants subjected

Plaintiff to an unconstitutional disciplinary process beginning in April 2018. On

September 25, 2017, this Court issued its Opinion in Doe v. Univ. of Cincinnati,

872 F.3d 393 (6th Cir. 2017), holding that where credibility is at stake, a live

hearing and some form of live cross-examination is required. The University’s

2018 Policy did not comply with Cincinnati. Defendants undisputedly denied

students live hearings and cross-examination when they proceeded to adjudicate

the complaint against Plaintiff under their unconstitutional 2018 Policy. ECF 47-1,

Pg. ID 206-216.




                                           1
Case 2:18-cv-11776-AJT-EAS ECF No. 89 filed 02/14/20         PageID.2572    Page 3 of 4



       On July 6, 2018, the District Court granted in part Plaintiff’s Motion for a

TRO, finding that, “Defendants essentially ask the Court to sit back and wait for

the investigator to issue findings against Plaintiff before intervening in this action.

But, at this very moment, the University may be denying Plaintiff due process

protections to which he is entitled.” ECF 30, Page ID 734. Unlike in Qiu, Plaintiff

did not fail to appear at a hearing or fail to participate in Defendants’ investigation.

Here, the constitutional violation has already occurred and is ongoing; Defendants

were actively engaged in a process pre-determined to violate Plaintiff’s rights

when this Court intervened. Plaintiff is not “speculating.” He is entitled to an Order

ensuring that he receives the required due process as Defendants continue their

investigation and hearing process.

       Only after this Court’s intervention and Defendants’ defeat in Doe v. Baum

did they begin to proffer assurances that they would cease violating Plaintiff’s

rights. This Court has already recognized that it cannot adopt, as a matter of law,

Defendants’ current lip service to the tenants of due process. As the Court recently

pointed out, “this Court has not yet had a chance to prescribe constitutional

safeguards, let alone evaluate whether the new policies adhere to them.” ECF 81,

Page ID 2417. Moreover, Defendants still remain unwilling to stipulate to an Order

setting forth Plaintiff’s constitutional rights.




                                             2
Case 2:18-cv-11776-AJT-EAS ECF No. 89 filed 02/14/20       PageID.2573    Page 4 of 4



      Qiu is entirely distinguishable from the instant case, and is therefore not

instructive.

Dated: February 14, 2020               Respectfully submitted,

                                       DEBORAH GORDON LAW
                                       /s/ Deborah L. Gordon (P27058)
                                       Elizabeth Marzotto Taylor (P82061)
                                       Attorneys for Plaintiff
                                       33 Bloomfield Hills Parkway, Suite 220
                                       Bloomfield Hills, Michigan 48304
                                       (248) 258-2500
                                       dgordon@deborahgordonlaw.com
                                       emarzottotaylor@deborahgordonlaw.com


                         CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system, which will
send notification of such filing and service of said documents to all parties through
their counsel of record.
                                        DEBORAH GORDON LAW
                                        /s/Deborah L. Gordon (P27058)
                                        Elizabeth Marzotto Taylor (P82061)
                                        Attorneys for Plaintiff
                                        33 Bloomfield Hills Parkway, Suite 220
                                        Bloomfield Hills, Michigan 48304
                                        (248) 258-2500
                                        dgordon@deborahgordonlaw.com
                                        emarzottotaylor@deborahgordonlaw.com




                                         3
